9 F.3d 1116
MISSISSIPPI POULTRY ASSOCIATION, INC., et al., Plaintiffs-Appellees,v.Edward R. MADIGAN, Secretary of the United States Departmentof Agriculture, et al., Defendants-Appellants.
No. 92-7420.
United States Court of Appeals,Fifth Circuit.
Dec. 3, 1993.

Michael Jay Singer, Asst. Dir., Mark W. Pennak, Barbara C. Biddle, U.S. Dept. of Justice, Civ. Div., Appellate Staff, Washington DC, for defendants-appellants.
William J. Cole, III, Hubbard T. Saunders, IV, Crosthwait, Terney, Noble & Allain, Jackson, MS, William A. Bradford, Jr., Gary Jay Kushner, Hogan & Hartson, Washington DC, for plaintiffs-appellees.
Appeal from the United States District Court for the Southern District of Mississippi;  Henry T. Wingate, Judge.
(Opinion May 28, 1993, 5 Cir., 1993, 992 F.2d 1359)
(Amended Opinion November 16, 1993, 5 Cir., 1993, 9 F.3d
1113)
Before POLITZ, Chief Judge, and KING, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER, BARKSDALE, E. GARZA, and DeMOSS, Circuit Judges.

BY THE COURT:

1
A majority of the Judges in active service, on the Court's own motion, having determined to have this case reheard en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.